Citation Nr: 0903588	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  03-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied a disability rating in excess of 
50 percent for PTSD.  The veteran perfected an appeal of that 
rating determination to the Board.  In a March 2005 decision, 
the Board denied the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2007, the Court issued a memorandum 
decision, vacated the Board's decision, and remanded the 
matter to the Board for further proceedings consistent with 
its decision.  After a review, the Board observed that 
further development was required prior to adjudicating the 
veteran's claim and remanded the case in November 2007.  The 
requested development has been completed.  The case has now 
been returned to the Board for further appellate action.


FINDING OF FACT

The social and occupational impairment from the veteran's 
service-connected PTSD more nearly approximates deficiencies 
in most areas, such as work, family relations, and mood, than 
total impairment.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in January 2003 and November 2007 letters, the 
RO and Appeals Management Center provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  The November 2007 
letter advised the veteran of what information and evidence 
is needed to substantiate a claim for an increased rating, 
including evidence from medical providers, statements from 
others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The November 2007 letter also 
informed the veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability, and the 
effect that the symptoms has on his employment and daily 
life.  The letter provided examples of pertinent medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
increased compensation and an effective date.  The veteran 
indicated that he had no more information or evidence to 
submit in December 2007.  The case was last readjudicated in 
September 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes post-
service treatment records and VA examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his disability were provided in the June 2003 statement of 
the case, and the veteran, through his service 
representative, has made clear that he believes that he is 
entitled to a 70 percent evaluation for his PTSD.  Through 
his representative, he has also described the impact his 
disability has on his functioning, and the veteran discussed 
the impact of his symptoms on his daily life and employment 
to VA examiners and treatment providers.  Thus, the veteran 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008), which provides that a rating of 70 percent 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

In a June 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.  The 
rating was thereafter increased to 50 percent according to a 
May 2001 statement of the case.  In a December 2002 decision, 
the Board denied an evaluation in excess of 50 percent.  The 
veteran's current claim for an increased rating was received 
in December 2002.  

The January 2003 VA examination report shows the veteran 
complained of re-experiencing, during the day and in vivid 
nightmares, sounds of traumatic events that occurred in 
service.  He experienced flashbacks that produced anxiety, 
tension, upset stomach, and nervousness.  He worked at a 
metal shop and had done so for a number of years.  He 
reported on the difficulties he had on his job with his co-
workers and bosses.  He easily got upset and was 
argumentative.  He maintained that his symptoms of PTSD were 
making it harder for him to do his job.  His memory and 
concentration were poor and affected his ability to do his 
job.  He had difficulty getting along with people.  He 
reported that he engaged in isolative behavior and road rage.  
He complained of sleep disturbances and nightmares.  He did 
talk to other veterans and got along with them but he had no 
other friends outside of that circle.  He had problems with 
irritability and his temper.  He experienced feelings of 
hypervigilance and an increased startle response.  He had 
lost a lot of interest in the things he used to enjoy.  He 
did not watch TV as much, did not watch sports on television, 
and did not go fishing anymore.  He also had a pervasive 
feeling of impending doom.  

On mental status exam, the examiner observed that the 
veteran's speech was intact.  His answers to the questions 
were appropriate and informative.  His orientation and 
intellectual functioning were intact.  His insight and 
judgment were good.  His mood was down.  The examiner noted 
that the veteran avoided social contacts and was more or less 
a social hermit.  The examiner provided a diagnosis of PTSD 
and assigned a GAF score of 47.  

VA treatment records dated through to November 2007 include a 
March 2003 record that showed that the veteran complained of 
"lots of stress" at work.  A February 2005 record noted 
that the veteran continued to be euthymic in spite of a 
friend's illness and ongoing legal issues with his son.  A 
subsequent February 2005 record showed the veteran reported 
on the death of a "close friend" which had motivated him to 
take better care of himself.  He reported that he was 
traveling more but had not yet started at the gym.  Another 
February 2005 record noted that the veteran complained of 
"lots of stress" at home.  A May 2005 record indicated that 
the veteran had just returned from Aruba.  He continued to 
have a substantial amount of stress at work.  In August 2005, 
the veteran reported on family stressors and he stated that 
work seemed to be worsening his symptoms.  A September 2005 
record noted that the veteran continued to be euthymic and 
that he was managing a difficult work situation well.  In 
January 2006, he complained of increased PTSD symptomatology 
that he believed was triggered from news of Iraq.  He also 
reported that he had joined a gym.  A May 2006 record showed 
that he reported that he enjoyed bowling and attended a local 
health club.  A November 2006 record indicated that the 
veteran was doing well but feeling slightly more dysthymic 
during this time because of some "combat anniversaries."  
He was functioning well at work.  A February 2007 
consult/nutrition record noted that the veteran lived with 
his wife and continued to work 40 hours a week in a sheet 
metal shop.  The examiner observed that the veteran always 
came to his appointments with his "best friend" and they 
usually dressed alike.  The examiner further observed that 
the veteran had strong family and friend support in his 
weight loss goals.  A July 2007 record showed the veteran 
reported that his work situation was difficult but he was 
managing it well.  

A November 2007 VA mental health plan noted that the 
veteran's strengths included cognition, insight, 
"interpersonal," motivation, self-care, prior treatment 
response, employability, knowledge, supports, financial, and 
housing, while his limitations consisted of his mood.  

The September 2008 VA examination report shows the veteran 
reported that he was in individual therapy rather than group 
therapy because he had a hard time being with other people.  
He complained of nightmares, sleep disturbances, isolative 
behavior, and road rage.  He reported on the difficulties 
that he had on the job with his co-workers and bosses.  He 
got agitated over "little things" according to his co-
workers; he would verbally provoke them.  He reported on the 
difficulties he had in his relationships with his wife and 
daughter.  He tried to stay away from watching television to 
avoid the news surrounding the Iraq War, which reminded him 
of Vietnam.  As for the degree and quality of any social 
relationships, the veteran reported that he had had none for 
many years.  He claimed he had no social life.  He had not 
been in a store, except for a gas station, for several weeks.  
He avoided them because he was uncomfortable around others.  
As for a description of his activities and leisure pursuits, 
he reported that he watched television except for the news, 
but other than that he "just mope[d] around."  He had 
trouble identifying recreational activities that he engaged 
in beyond listening to music.  He had no activities with 
others outside family.  He denied any history of suicide 
attempts or history of violence/assaultiveness.  Although he 
had no episodes of violence, he had trouble controlling his 
verbal aggressiveness at work and at home.  He had 
irritability or outbursts of anger and an exaggerated startle 
response.  He reported on some obsessive/ritualistic 
behavior.  He denied that he experienced panic attacks.  The 
examiner noted that the veteran had recurrent and intrusive 
distressing recollections of traumatic in-service events, and 
he employed efforts to avoid stimuli associated with the 
trauma.  He complained of "near flashback type 
experiences."  The veteran remained employed full-time as a 
metal worker.  In the past year, time lost from work was two 
weeks.  These were "personal days" he took when he felt 
that he was too emotionally fragile or over-reactive to go in 
to see his psychiatrist.  

The examiner observed that the veteran presented at the 
examination clean and casually dressed.  His psychomotor 
activity and speech were unremarkable.  His attitude was 
cooperative, but his mood was anxious.  His attention and 
orientation to person, time, and place were intact.  His 
thought process and thought content were unremarkable, and he 
had no delusions or hallucinations.  His judgment was intact 
as he understood the outcome of his behavior.  His insight 
was intact as he understood that he had a problem.  His 
thinking was concrete.  The examiner noted that there were no 
homicidal or suicidal thoughts present.  The veteran's extent 
of impulse control was noted as fair to good.  He had the 
ability to maintain minimum personal hygiene.  As for any 
problems with the activities of daily living, he had moderate 
problems engaging in sports/exercise, shopping, and "other 
recreational activities" and slight problems with driving, 
but no problems with household chores, toileting, grooming, 
self-feeding, bathing, dressing/undressing, and traveling.  
He was mistrustful of others at work, and the examiner 
acknowledged that this was clearly a problem but did not rise 
to the level of paranoia.  The examiner further reported that 
the veteran's remote and recent memory were normal, but his 
"immediate memory" was impaired.  The examiner noted that 
the veteran had a markedly diminished interest or 
participation in significant activities with feelings of 
detachment or estrangement from others.  

The examiner provided a diagnosis of PTSD on Axis I.  He 
noted that the veteran also had anxiety and depression 
secondary to PTSD.  The examiner assigned a GAF score of 48.  
The examiner commented that the difficulty the veteran had 
getting along with his co-workers and bosses resulted in a 
demotion (from having been in charge of 20 people to working 
on his own).  In addition to a difficult relationship with 
his wife, the examiner noted that the veteran was essentially 
socially isolated with no recreational activities involving 
others.  In response to the question of whether the veteran 
had total occupational and social impairment due to PTSD 
signs and symptoms, the examiner reported a negative 
response.  In response to the question of whether the 
veteran's PTSD signs and symptoms result in deficiencies in 
the areas of judgment, thinking, family relations, work, 
mood, or school, the examiner reported positive responses to 
the areas of family relations, work, and mood.  The examiner 
further commented that the veteran continued to have "some 
fairly serious" problems with PTSD.  The examiner maintained 
that these problems were not at the level of psychosis, but 
were seriously undermining his vocational and family 
adjustment.  

The above evidence shows that the veteran's PTSD is 
manifested by anxiety, depression, nightmares, sleep 
disturbances, flashbacks, memory deficits, irritability, 
verbal aggressiveness, outbursts of anger, hypervigilance, 
increased startle response, and intrusive thoughts to 
stressor related stimuli.  The veteran also contends he has 
problems with his concentration.  He has a relationship with 
his family but has difficulty maintaining an effective one.  
He also has difficulty managing effective work relationships, 
and he engages in isolative behavior resulting in difficulty 
establishing effective social relationships.  The September 
2008 VA examiner concluded that these symptoms result in 
deficiencies in the areas of work, family relations, and 
mood.  Thus, excluding school (as not applicable), the 
veteran's PTSD results in occupational and social impairment 
with deficiencies in most of the suggested areas used to 
evaluate the level of impairment associated with PTSD under 
the criteria for a 70 percent evaluation.  In addition to 
deficiencies in most areas, the September 2008 VA examiner 
described the level of occupational and social impairment 
associated with the veteran's PTSD as serious.  The VA 
examiners assigned GAF scores of 47 and 48, which are scores 
reflective of serious impairment.  Accordingly, the Board 
finds that the veteran is entitled to a 70 percent 
evaluation.   

The Board, however, does not find that the veteran is 
entitled to a 100 percent evaluation.  The veteran's symptoms 
clearly do not meet or nearly approximate the level of 
occupational and social impairment associated with a total 
evaluation.  
The veteran's symptoms and level of severity of symptoms are 
not comparable to the pronounced symptomatology associated 
with a total evaluation.  The veteran is employed full-time 
and has been so for many years notwithstanding any 
difficulties he has on the job with his co-workers and 
bosses.  He remains employed despite his self-reports of 
irritability, verbal aggressiveness, outbursts of anger, and 
problems with his concentration and memory.  The veteran is 
also not always consistent with respect to the extent to 
which his symptoms result in social impairment.  The veteran 
reportedly engages in isolative behavior on account of his 
symptoms but the VA treatment records and statements the 
veteran has made to the VA examiners show that his symptoms 
do not in fact result in total social impairment.  For 
example, the veteran has had a few friendships, including a 
"best friend" described in the February 2007 VA treatment 
record.  In addition, based on a thorough examination and a 
review of the veteran's claims file, the September 2008 VA 
examiner concluded that the veteran's symptoms do not result 
in total occupational and social impairment.  Thus, as the 
veteran's PTSD does not result in total impairment, he is not 
entitled to a 100 percent evaluation at any point during the 
course of the appeal.  

The Board has also considered whether the veteran's PTSD 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.


ORDER

An increased rating of 70 percent for PTSD, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


